UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-50009 PACIFIC HEALTH CARE ORGANIZATION, INC. (Exact name of registrant as specified in its charter) Utah 87-0285238 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 21 Toulon Newport Beach, California 92660 (Address of principal executive offices) (Zip Code) (949) 721-8272 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No o Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer or a smaller public company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)YesoNo x As of August 11, 2008, the registrant had 802,424 shares of common stock, par value $0.001, issued and outstanding. PACIFIC HEALTH CARE ORGANIZATION, INC. FORM 10-Q TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Page Balance Sheets as ofJune 30, 2008 (Unaudited) and December 31, 2007(Restated) 3 Statements of Operations for the Three and Six Months Ended June 30, 2008 and 2007 (Unaudited) 4 Statements of Cash Flows for the Six Months Ended June 30, 2008 (Unaudited) and 2007 (Unaudited and Restated) 5 Notes to Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 26 Item 4.Controls and Procedures 26 PART II — OTHER INFORMATION Item 1A.Risk Factors 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 6.Exhibits 27 Signatures 28 2 PART I.FINANCIAL INFORMATION Item 1. Financial Information Pacific Health Care Organization, Inc. Balance Sheets ASSETS June 30, 2008 (Unaudited) December 31, 2007 Current Assets Cash $ 568,062 $ 419,416 Accounts receivable, net of allowance of $20,000 228,005 224,046 Deferred tax asset 16,597 14,510 Prepaid income tax 20,920 300 Prepaid expenses 50,578 50,283 Total Current Assets 884,162 708,555 Property and equipment, net (note 4) Computer equipment 60,922 60,922 Furniture & fixtures 24,766 24,766 Total property & equipment 85,688 85,688 Less: accumulated depreciation (85,688 ) (84,857 ) Net property & equipment - 831 Total assets $ 884,162 $ 709,386 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ - $ 14,019 Accrued expenses (note 8) 159,907 110,248 Income tax payable 69,644 10,051 Unearned revenue 77,424 91,382 Total current liabilities 306,975 225,700 Total liabilities 306,975 225,700 Commitments and Contingencies - - Shareholders' Equity Preferred stock; 5,000,000 shares authorized at $0.001 par value; zero shares issued and outstanding - - Common stock; 50,000,000 shares authorized at $0.001 par value; 802,424 shares issued and outstanding (note 12) 802 802 Additional paid in capital (note 12) 623,628 624,633 Accumulated (deficit) (47,243 ) (141,749 ) Total stockholders' equity 577,187 483,686 Total liabilities and stockhodlers' equity $ 884,162 $ 709,386 The accompanying notes are an integral part of these consolidated financial statements. 3 Pacific Health Care Organization, Inc. Statements of Operations (Unaudited) For three months ended For six months ended June 30, June 30, 2008 2007 2008 2007 Revenues: HCO fees $ 295,467 $ 273,811 $ 574,018 $ 460,034 MPN fees 148,016 166,674 335,408 323,340 Other 146,319 75,884 274,043 137,314 Total revenues 589,802 516,369 1,183,469 920,688 Expenses: Depreciation - 2,385 831 4,770 Consulting fees 59,810 52,075 124,840 97,967 Salaries & wages 190,530 149,350 367,602 303,637 Professional fees 76,144 29,639 158,525 86,163 Insurance 26,339 26,999 57,067 51,712 Employment enrollment 18,000 17,400 36,000 34,800 Data maintenance 62,418 64,706 126,773 154,002 General & administrative 71,747 61,261 149,493 126,488 Total expenses 504,988 403,815 1,021,131 859,539 Income from operations 84,814 112,554 162,338 61,149 Other income: Interest income 756 329 1,748 610 Total other income 756 329 1,748 610 Income before taxes 85,570 112,883 164,086 61,759 Income tax provision 36,472 34,472 69,580 27,710 Net income $ 49,098 $ 78,411 $ 94,506 $ 34,049 The accompanying notes are an integral part of these consolidated financial statements. 4 Pacific Health Care Organization, Inc. Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net income $ 94,506 $ 34,049 Adjustments to reconcile net income to net cash: Depreciation 831 4,770 Changes in operating assets & liabilities (Increase) decrease in accounts receivable (3,959 ) 11,256 Increase in deferred tax asset (2,087 ) (962 ) Increase in prepaid income tax (20,620 ) (3,668 ) Increase in prepaid expenses (295 ) (3,689 ) Decrease in accounts payable (14,019 ) (2,713 ) Increase in accrued expenses 49,659 7,286 Increase (decrease) in income tax payable 59,593 28,340 Increase (decrease) in unearned revenue (13,958 ) 9,563 Net cash provided by (used in) operating activities 149,651 84,232 Cash Flows from Investing Activities Cash-out of fractional shares of common stock (1,005 ) - Net cash used by investing activities (1,005 ) - Cash Flows from Financing Activities Net cash used by financing activities - - Increase in cash 148,646 84,232 Cash at beginning of period 419,416 273,058 Cash at end of period $ 568,062 $ 357,290 Supplemental Cash Flow Information Cash paid for: Interest $ - $ - Taxes 32,594 27,710 The accompanying notes are an integral part of these consolidated financial statements. 5 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Six Months Ended June 30, 2008 NOTE 1 - Corporate History Pacific Health Care Organization, Inc. was incorporated under the laws of the State of Utah, on April 17, 1970 under the name Clear Air, Inc.The Company changed its name to Pacific Health Care Organization, Inc. (PHCO), on January 31, 2001.On February 26, 2001, the Company acquired Medex Healthcare, Inc. (Medex), a California corporation organized March 4, 1994, in a share for share exchange.Medex is a wholly-owned subsidiary of the Company.Medex is in the business of managing and administering Health Care Organizations (HCOs) and Medical Provider Network (MPNs) in the state of California.On August 14, 2001, we formed Workers Compensation Assistance, Inc. as a wholly-owned subsidiary of the Company.In January 2008, Workers Compensation Assistance, Inc. changed its name to Industrial Resolutions Coalition, Inc. (IRC)IRC is in the business of creating legal agreements for the implementation of Workers’ Compensation Carve-Outs for California employers with collective bargaining units. Medex Healthcare, Inc. HCOs are networks of medical providers established to serve the Workers’ Compensation industry.In the original legislation establishing HCOs, the California legislature mandated that if an employer contracts services from an HCO, the injured workers must be given a choice between at least two HCOs. To be competitive, our wholly owned subsidiary, Medex, recognized early on that it was necessary to have two HCO certifications. Instead of aligning with a competitor, Medex elected to go through the lengthy applications process with the California Department of Industrial Relations (DIR) twice to obtain licensure for and to operate two separate HCOs.While there is no longer a statutory requirement to offer two HCOs to employers, Medex continues to retain its two certifications. As such, employer clients have the option of offering one or two HCOs to their employees.Medex believes its ability to offer two HCOs gives potential clients greater choice, which is favored by a number of employers, especially those with certified bargaining units. Through its two licensed HCOs, Medex offers injured workers a choice. One is to enroll in an HCO with a network managed by primary care providers requiring a referral to specialists. The second choice is to enroll in an HCO where injured workers do not need any prior authorization to be seen and treated by specialists. The two HCO certifications that Medex currently holds cover the entire state of
